The opinion of the court was delivered by
Horton, C. J.:
This was an action by defendant in error (plaintiff below) against plaintiff in.error (defendant below),, to recover $1,500 for the services of a stallion. The first assignment of error is, that the court overruled the motion of' defendant below to compel the plaintiff to make his petition more definite and certain.- As the' motion did not point out any defects in the petition, nor suggest in what respects such petition ought to be made more definite and certain, and as-*339the petition upon its face stated facts sufficient to constitute a cause of action, we perceive no error in the action of the court in overruling the motion.
Several objections are made to the direction of the court to the jury; but as the record does not purport to contain all the instructions given, and as it does not appear that the charge of the court was excepted to, the direction and instructions cannot be reviewed in this court. (Wilson v. Fuller, 9 Kas. 176; City of Wyandotte v. Noble, 8 Kas. 444; Norton v. Foster, 12 Kas. 44; Wolfley v. Rising, 12 Kas. 535; Joseph v. Bank, 17 Kas. 256.)
Finally, it is urged that there is no evidence to sustain the verdict. Although we think the recovery large, yet, in view of the judgment in the replevin case of Reece v. Kerr, of the date of November 22, 1880, and the acceptance of the costs and expenses by Kerr for the keeping of the stallion during the time he had it in his possession, and the testimony of W, F. Cox, who was employed by Kerr to take charge of'the stallion during the season of 1879-80, we are not justified in setting aside the verdict or judgment of the court below. Therefore the judgment must be affirmed.
All the Justices concurring.